Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1106*—what constitutes an appealable interest. Statement of counsel held not to be sufficient to justify a dismissal on the ground that the codefendant has no interest in the appeal. 2. Carriers, § 482*—when instruction erroneous. In an action for personal injuries sustained while a passenger on a street car operated by one company, through a collision with a car operated by a codefendant company, against the latter of which the jury alone returned a verdict, an instruction tending to give the jury the impression that proof by the plaintiff of the fact of the collision, and that he was guilty of no negligence, made out a prima facie case of negligence on the part of the codefendant company, which it was bound to overcome by competent evidence showing that the accident happened without its negligence, is held erroneous as to such codefendant. 3. Carriers, § 476*—what does not constitute an admission of negligence. A statement of counsel that one of two companies operating street cars assumed the defense of the case because its passenger was injured through a collision, and that he desired the jury to fix the liability, if any, as to which company, does not amount to an admission of negligence.